United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1608
                       ___________________________

                             Robert William Avery

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

 Turn Key Health Clinics, LLC, Changed from Turn Key Medical on 7/11/2018

                      lllllllllllllllllllllDefendant - Appellee

John and Jane Doe, Employees of Turn Key Medical; Trinity Services Group, Inc.;
             John and Jane Doe, Employees of Trinity Food Service

                           lllllllllllllllllllllDefendants

       Sheriff Holloway; Captain Guyll, Jail Commander; Lieutenant Holt

                     lllllllllllllllllllllDefendants - Appellees

  John and Jane Doe, Employees of the Benton County Detention Center; Smart
 Communications Holding, Inc., name revised from Smart Jail Mail.com per Text
    Only Order dated 10/15/18, doing business as SmartJailMail.com; Keefe
       Commissary Network, LLC; John and Jane Doe, Keefe Commissary

                           lllllllllllllllllllllDefendants
                                   ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Fayetteville
                                ____________
                           Submitted: December 23, 2020
                             Filed: January 12, 2021
                                  [Unpublished]
                                  ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Robert Avery, an Arkansas inmate formerly housed at the Benton County
Detention Center, appeals the district court’s1 adverse grant of summary judgment in
his pro se 42 U.S.C. § 1983 action. Following a careful review, we conclude that the
district court did not err in granting summary judgment for defendants. See Johnson
v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006) (grant of summary judgment is
reviewed de novo). Accordingly, we affirm. See 8th Cir. R. 47B.

KELLY, Circuit Judge, concurring in part and dissenting in part.

       Robert Avery appeals from the district court’s grant of summary judgment on
his § 1983 claims, arguing that the defendants violated his constitutional rights by
denying him adequate dental care and subjecting him to overcrowded and unsanitary
conditions of confinement. Although I agree that the defendants are entitled to
summary judgment on Avery’s conditions of confinement claim, I believe there is a
genuine issue of material fact as to whether they were deliberately indifferent to
Avery’s serious dental needs. I respectfully dissent from the court’s conclusion to the
contrary.




      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                         -2-
       Avery was first incarcerated at the Benton County Detention Center (BCDC)
on March 12, 2018. Upon his arrival, Avery told prison staff that he suffered from
tooth pain, and a note was made on his medical questionnaire intake form that he had
an “abscess mouth.”2 On March 23, a BCDC nurse assessed Avery’s mouth and
noted visual evidence of tooth decay, redness, swelling, and pus surrounding the
affected tooth, and that the tooth was positive to percussion tests. Avery was added
to a dental call list, placed on a soft diet, and prescribed antibiotics and anti-
inflammatory medication. He was also informed that Turn Key Health Clinics, LLC
(Turn Key), the contract medical provider for BCDC, did not have a dentist on staff
but was attempting to hire one.

        Over the next five months, until he was transferred to the Arkansas Department
of Corrections (ADC) on August 29, 2018, Avery repeatedly advised BCDC officers
and Turn Key medical personnel that the medication prescribed to him was
ineffective in treating his tooth abscess. He was prescribed different antibiotics and
anti-inflammatory medication, but he never was sent to a dentist for treatment. Avery
maintains that each successive course of medication was ineffective and that he
continued to suffer from severe tooth pain, which resulted in a significant weight loss
because he had difficulty eating. Approximately one week after Avery arrived at
ADC, prison healthcare providers there pulled the affected tooth. Avery asserts that
through their inaction, and as a result of the customs and policies in place at BCDC
at the time, the defendants failed to provide adequate medical care for his tooth pain,

      2
        “A tooth abscess is not a simple toothache. It is a bacterial infection of the
root of the tooth, and it can spread to the adjacent gum and beyond—way beyond.”
Dobbey v. Mitchell-Lawshea, 806 F.3d 938, 940 (7th Cir. 2015). See generally Tooth
Abscess, MayoClinic, https://www.mayoclinic.org/diseases-conditions/tooth-
abscess/symptoms-causes/syc-20350901 (last accessed Dec. 23, 2020) (describing a
tooth abscess as a “pocket of pus” caused by a bacterial infection). Dentists may treat
a tooth abscess by “draining it and getting rid of the infection,” root canal treatment,
or by pulling the tooth. See id. “Leaving a tooth abscess untreated can lead to
serious, even life-threatening, complications.” Id.

                                          -3-
in violation of his Eighth and Fourteenth Amendment rights. See Estelle v. Gamble,
429 U.S. 97, 104 (1976) (“[D]eliberate indifference to serious medical needs of
prisoners constitutes the unnecessary and wanton infliction of pain proscribed by the
Eighth Amendment.” (internal quotation omitted)).

      We review the district court’s grant of summary judgment de novo, viewing the
evidence in the light most favorable to the nonmoving party. Holden v. Hirner, 663
F.3d 336, 340 (8th Cir. 2011). We affirm the grant of summary judgment if the
moving party has shown “that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). To
prove his claim of deliberate indifference, Avery must show “(1) he suffered from an
objectively serious medical need, and (2) defendants knew of the need yet
deliberately disregarded it.” Johnson v. Leonard, 929 F.3d 569, 575 (8th Cir. 2019)
(quoting Hartsfield v. Colburn, 371 F.3d 454, 457 (8th Cir. 2004)).

       Avery, who showed symptoms of a tooth abscess, including visible signs of
tooth decay and infection, redness and swelling of the gums, and pus surrounding the
affected tooth, suffered from a serious medical need. “A serious medical need is one
that has been diagnosed by a physician as requiring treatment, or one that is so
obvious that even a layperson would easily recognize the necessity for a doctor’s
attention.” Holden, 663 F.3d at 342 (quoting Coleman v. Rahija, 114 F.3d 778, 784
(8th Cir. 1997)). It is well-settled that a dental condition like the one Avery exhibited
constitutes “a need for medical attention that would have been obvious to a
layperson.” Hartsfield, 371 F.3d at 457 (finding that plaintiff, who “presented
evidence that he suffered extreme pain from loose and infected teeth, which caused
blood to seep from his gums, swelling, and difficulty sleeping and eating,” suffered
from an objectively serious medical need); see Boyd v. Knox, 47 F.3d 966, 969 (8th
Cir. 1995) (finding serious medical need where plaintiff exhibited an impacted and
infected wisdom tooth that regularly oozed pus and caused facial swelling); Fields v.



                                          -4-
Gander, 734 F.2d 1313, 1315 (8th Cir. 1984) (finding serious medical need where
plaintiff suffered from “a severely infected tooth causing extreme pain”).

       Looking to the second element, I believe there is a genuine issue of material
fact as to whether the defendants deliberately disregarded Avery’s serious medical
need. A prison official shows deliberate indifference by actually “‘know[ing] of and
disregard[ing]’ a prisoner’s serious medical needs.” Boyd, 47 F.3d at 968 (quoting
Farmer v. Brennan, 511 U.S. 825, 837 (1994)); see also Holden, 663 F.3d at 343
(“The level of culpability required to demonstrate deliberate indifference on the part
of prison officials is equal to criminal recklessness.”). “Grossly incompetent or
inadequate care can constitute deliberate indifference, as can a doctor’s decision to
take an easier and less efficacious course of treatment.” Smith v. Jenkins, 919 F.2d
90, 93 (8th Cir. 1990) (internal citations omitted). “Medical care so inappropriate as
to evidence intentional maltreatment or a refusal to provide essential care” violates
the Eighth Amendment. Id.

       The record demonstrates that Avery persistently, over the course of five
months, informed BCDC officials and Turn Key personnel that the medications
prescribed to him were ineffective in treating his tooth abscess and that he continued
to suffer significant pain. Despite his complaints, the defendants failed to provide
Avery with adequate dental care, opting instead to continue prescribing antibiotics
and anti-inflammatory medication that had no alleviating effect. Although this
constituted some medical care, the record evidence—including the fact that Avery’s
tooth was removed almost immediately once he was transferred to ADC—strongly
suggests it was inadequate. See id. (noting grossly inadequate care can constitute
deliberate indifference). Based on the above, I believe there is a genuine issue of
material fact as to whether the defendants deliberately disregarded Avery’s serious
medical need by denying him adequate dental care and that he is entitled to prove his




                                         -5-
claim.3 See Fields, 734 F.2d at 1315 (reversing summary judgment where prison
officer delayed providing dental care for three weeks, even though he knew of
plaintiff’s tooth pain); Moore v. Jackson, 123 F.3d 1082, 1086–88 (8th Cir. 1997)
(per curiam) (reversing summary judgment where prison dentist, prison administrator,
and third-party medical services provider delayed providing dental care for eight
months, despite plaintiff’s numerous written complaints); see also Jenkins, 919 F.2d
at 93 (reversing summary judgment so plaintiff could establish prison doctor’s course
of psychiatric treatment “so deviated from professional standards that it amounted to
deliberate indifference”).

     I would reverse and remand to the district court for further proceedings on
Avery’s dental care claim.
                       ______________________________




      3
        It is of no moment that BCDC contracted out its medical services to Turn Key,
who struggled to hire a staff dentist during the relevant time period. “Where a
prisoner needs medical treatment prison officials are under a constitutional duty to
see that it is furnished.” Langford v. Norris, 614 F.3d 445, 460 (8th Cir. 2010)
(quoting Crooks v. Nix, 872 F.2d 800, 804 (8th Cir. 1989)). “It follows that ‘where
the duty to furnish treatment is unfulfilled, the mere contracting of services with an
independent contractor does not immunize the State from liability for damages in
failing to provide a prisoner with the opportunity for such treatment.’” Id. (quoting
Crooks, 872 F.2d at 804).

                                         -6-